


Exhibit 10.16

 

AES CORPORATION

 

INTERNATIONAL RETIREMENT PLAN

 

 

AS AMENDED AND RESTATED ON DECEMBER 29, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 -  DEFINITIONS

1

 

 

ARTICLE 2 -  ELIGIBILITY AND PARTICIPATION

4

 

 

ARTICLE 3 -  ACCOUNTS

5

 

 

ARTICLE 4 -  DISTRIBUTION

6

 

 

ARTICLE 5 -  BENEFICIARY DESIGNATION

7

 

 

ARTICLE 6 -  ADMINISTRATION

8

 

 

ARTICLE 7 -  MISCELLANEOUS

9

 

 

APPENDIX A

 

 

i

--------------------------------------------------------------------------------


 

AES CORPORATION
INTERNATIONAL RETIREMENT PLAN

 

As Amended and Restated on December 29, 2008

 

The AES Corporation (the “Sponsor”) established the AES Corporation
International Retirement Plan (the “Plan”), effective January 1, 2007.  The
purpose of this Plan is to provide certain employees of the Sponsor and
Affiliates with retirement benefits. The Plan is amended and restated as set
forth herein to comply with Section 409A.

 

This Plan is an unfunded plan intended to be a nonqualified deferred
compensation plan.  This plan will be subject to section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) for United States taxpayers.  The
amounts that may be payable under this Plan shall constitute general, unsecured
obligations of the Sponsor, payable solely out of the general assets of the
Sponsor, and no Participant shall have any rights to any specific assets of the
Sponsor.  Balances under this Plan represent mere promises to pay amounts in the
future.  In the event the Sponsor becomes subject to an insolvency or bankruptcy
proceeding, a Participant in the Plan shall only have the rights of a general,
unsecured creditor of the Sponsor for any Balances due under the Plan.

 


ARTICLE 1 - DEFINITIONS


 


1.1                                 “ACCOUNT EARNINGS RATE” MEANS THE MOODY’S AA
CORPORATE BOND YIELD RATE AS OF THE LAST BUSINESS DAY OF THE IMMEDIATELY
PRECEDING CALENDAR MONTH PLUS ONE (1) PERCENT.


 


1.2                                 “AFFILIATE” MEANS (I) ANY SUBSIDIARY OF THE
SPONSOR, (II) ANY ENTITY OR PERSON OR GROUP OF PERSONS THAT, DIRECTLY OR THROUGH
ONE OR MORE INTERMEDIARIES, IS CONTROLLED BY THE SPONSOR AND (III) ANY ENTITY OR
PERSON OR GROUP OF PERSONS IN WHICH THE SPONSOR HAS A SIGNIFICANT EQUITY
INTEREST, AS DETERMINED BY THE COMMITTEE.


 


1.3                                 “ANNUAL BONUS” MEANS THE BONUS COMPENSATION
PAYABLE TO A PARTICIPANT UNDER AN EMPLOYER’S ANNUAL BONUS PLAN (DETERMINED
WITHOUT REGARD TO ANY PRE-TAX SALARY REDUCTION AMOUNTS, INCLUDING BUT NOT
LIMITED TO AMOUNTS VOLUNTARILY DEFERRED UNDER THE TERMS OF THIS PLAN).


 


1.4                                 “BALANCE” OF A DEFERRAL ACCOUNT MEANS THE
TOTAL AMOUNT WHICH HAS BEEN CREDITED TO SUCH DEFERRAL ACCOUNT AFTER THE
ADJUSTMENTS ARE MADE FOR ALL INTERVENING DEBITS AND CREDITS.  THE INITIAL
BALANCE OF A DEFERRAL ACCOUNT IS ZERO.


 


1.5                                 “BASE SALARY” SHALL MEAN THE EMPLOYEE’S
TOTAL ANNUAL REGULAR EARNINGS,  RETROACTIVE REGULAR EARNINGS THAT RELATE TO THE
PERIOD FOR WHICH A DEFERRAL AGREEMENT HAS BEEN TIMELY MADE, AND/OR SUCH OTHER
EARNINGS, IN EACH CASE AS TIMELY DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION, PRIOR THE APPLICABLE PLAN YEAR (AS IDENTIFIED AND REPORTED ON THE
RECORDS OF EMPLOYER).  BASE SALARY SHALL BE DETERMINED WITHOUT REGARD TO ANY
PRE-TAX SALARY REDUCTION AMOUNTS, INCLUDING BUT NOT LIMITED TO AMOUNTS
VOLUNTARILY DEFERRED UNDER THE TERMS OF THIS PLAN. INCENTIVE AND SUPPLEMENTAL
COMPENSATION, INCLUDING BUT NOT LIMITED TO, BONUS COMPENSATION, ASSIGNMENT
RELATED ALLOWANCES AND COMPENSATION PAYABLE UNDER THE AES CORPORATION 2003 LONG
TERM COMPENSATION PLAN, OR ANY

 

1

--------------------------------------------------------------------------------


 


SUCCESSOR THERETO, ARE NOT ELIGIBLE FOR BENEFIT PURPOSES UNDER THIS PLAN AND
SHALL NOT BE INCLUDED IN THE DEFINITION OF BASE SALARY.


 


1.6                                 “BENEFICIARY” MEANS THE PERSON OR PERSONS
DESIGNATED BY THE PARTICIPANT ON THE PARTICIPANT’S BENEFICIARY DESIGNATION
FORM TO RECEIVE DISTRIBUTIONS OF A PARTICIPANT’S DEFERRAL ACCOUNT BALANCE UNDER
THIS PLAN AT THE PARTICIPANT’S DEATH IN ACCORDANCE WITH ARTICLE 5.


 


1.7                                 “BENEFICIARY DESIGNATION FORM” MEANS A FORM
AVAILABLE TO PARTICIPANTS ON WHICH A PARTICIPANT MAY DESIGNATE THE PARTICIPANT’S
BENEFICIARY IN ACCORDANCE WITH SECTION 5.1.


 


1.8                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
SPONSOR.


 


1.9                                 “CLAIMANT” MEANS A PARTICIPANT OR
BENEFICIARY WHO MAKES A CLAIM FOR A BENEFIT UNDER THE PLAN.


 


1.10                           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED.  A REFERENCE TO A SECTION OF THE CODE SHALL INCLUDE A REFERENCE TO
ANY REGULATIONS OR OTHER GUIDANCE ISSUED UNDER SUCH SECTION.


 


1.11                           “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF
THE BOARD, OR SUCH OTHER COMMITTEE DESIGNATED BY THE BOARD TO DISCHARGE THE
DUTIES OF THE COMMITTEE HEREUNDER.


 


1.12                           “COMPENSATION” MEANS THE SUM OF THE PARTICIPANT’S
BASE SALARY AND ANNUAL BONUS FOR THE PLAN YEAR.


 


1.13                           “COMPANY MATCHING CONTRIBUTION” MEANS THE ANNUAL
NOTIONAL MATCHING CONTRIBUTION WHICH IS CREDITED TO THE PARTICIPANT’S DEFERRAL
ACCOUNT FOR THE PLAN YEAR.


 


1.14                           “DEFERRAL ACCOUNT” MEANS A BOOKKEEPING ACCOUNT
CREATED FOR EACH PARTICIPANT THAT MAY BE CREDITED WITH DEFERRAL AMOUNTS UNDER
SECTION 3.1, COMPANY MATCHING CONTRIBUTIONS UNDER SECTION 3.2, PROFIT-SHARING
CONTRIBUTIONS UNDER SECTION 3.3, AND EARNINGS CREDITS UNDER SECTION 3.4, AND
DEBITED FOR ANY DISTRIBUTIONS UNDER ARTICLE 4.  THE COMMITTEE MAY MAINTAIN
SEPARATE SUB-ACCOUNTS WITH RESPECT TO EACH PARTICIPANT WITH REGARD TO THE
PARTICIPANT’S DEFERRAL AMOUNTS, COMPANY MATCHING CONTRIBUTIONS, AND
PROFIT-SHARING CONTRIBUTIONS IN ORDER TO PROPERLY TRACK SUCH AMOUNTS.  IF THIS
IS THE CASE, REFERENCES TO A PARTICIPANT’S “DEFERRAL ACCOUNT” SHALL BE DEEMED TO
REFER TO THE TOTAL OF ALL SUCH SUB-ACCOUNTS AS NECESSARY TO PROPERLY IMPLEMENT
THE PLAN.


 


1.15                           “DEFERRAL AGREEMENT” MEANS THE AGREEMENT BETWEEN
AN EMPLOYER OR THE COMMITTEE AND A PARTICIPANT, INCLUDING ANY AMENDMENTS
THERETO, WHICH SPECIFIES THE DEFERRAL AMOUNT TO BE WITHHELD ON BEHALF OF A
PARTICIPANT, SUBJECT TO ANY PROCEDURES ESTABLISHED BY THE COMMITTEE.  EACH
DEFERRAL AGREEMENT OR AMENDMENT THERETO SHALL BE MADE OR CONFIRMED IN WRITING
UNDER PROCEDURES ESTABLISHED BY THE COMMITTEE.


 


1.16                           “DEFERRAL AMOUNT” MEANS THE WHOLE PERCENTAGE, UP
TO 50%, BY WHICH A PARTICIPANT’S BASE SALARY PLUS THE WHOLE PERCENTAGE, UP TO
80%, BY WHICH THE ANNUAL BONUS IS REDUCED ON ACCOUNT OF A PARTICIPANT’S DEFERRAL
AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


1.17                           “DISABILITY” MEANS (A) THE PARTICIPANT IS UNABLE
TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, OR (B) THE PARTICIPANT, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL
OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED
TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, IS RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF AN EMPLOYER, OR (C) IS DETERMINED
TO BE TOTALLY DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.


 


1.18                           “EFFECTIVE DATE” MEANS JANUARY 1, 2007.


 


1.19                           “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE WHO IS
DESIGNATED FOR PARTICIPATION IN THE PLAN BY THE COMMITTEE AND LISTED IN APPENDIX
A HERETO (WHICH APPENDIX A SHALL BE UPDATED FROM TIME TO TIME BY THE
COMMITTEE).  AN EMPLOYEE SHALL BE ELIGIBLE IF THE EMPLOYEE IS ELIGIBLE FOR THE
CAREER EXPATRIATE BENEFIT POLICY.  THE COMMITTEE MAY, AT ITS SOLE DISCRETION,
ADD OR DELETE AN ELIGIBLE EMPLOYEE FROM APPENDIX A AT ANY TIME.  SUCH AMENDMENT
OF APPENDIX A SHALL NOT AFFECT AN ELIGIBLE EMPLOYEE’S DEFERRAL AGREEMENT FOR THE
CURRENT PLAN YEAR.


 


1.20                           “EMPLOYEE” MEANS AN INDIVIDUAL WHO IS EMPLOYED BY
THE SPONSOR OR AN AFFILIATE.


 


1.21                           “EMPLOYER” MEANS THE SPONSOR AND ANY AFFILIATE.


 


1.22                           “FORMER PARTICIPANT” MEANS ANY ELIGIBLE EMPLOYEE
OR FORMER ELIGIBLE EMPLOYEE WHO HAS CEASED TO BE A PARTICIPANT AND ON WHOSE
BEHALF A DEFERRAL ACCOUNT CONTINUES TO BE MAINTAINED BY THE PLAN.


 


1.23                           “KEY EMPLOYEE” MEANS A KEY EMPLOYEE (AS DEFINED
IN SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH (5) THEREOF) OF THE
SPONSOR AS DETERMINED IN ACCORDANCE WITH SECTION 409A AND THE PROCEDURES
ESTABLISHED BY THE SPONSOR.


 


1.24                           “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO
BECOMES A PARTICIPANT IN ACCORDANCE WITH SECTION 2.1.


 


1.25                           “PLAN” MEANS THE AES CORPORATION INTERNATIONAL
RETIREMENT PLAN.


 


1.26                           “PLAN YEAR” MEANS THE 12-MONTH PERIOD ENDING ON
THE LAST DAY OF THE FISCAL YEAR OF THE SPONSOR, WHICH SHALL BE DECEMBER 31 OF
EACH CALENDAR YEAR.  THE FIRST PLAN YEAR BEGINS ON JANUARY 1, 2007.


 


1.27                           “PROFIT-SHARING CONTRIBUTION” MEANS THE ANNUAL
DISCRETIONARY NOTIONAL PROFIT-SHARING CONTRIBUTION WHICH MAY BE ADDED TO THE
PARTICIPANT’S DEFERRAL ACCOUNT FOR A PLAN YEAR.


 


1.28                           “SECTION 409A” SHALL MEAN SECTION 409A OF THE
CODE, THE REGULATIONS AND OTHER BINDING GUIDANCE PROMULGATED THEREUNDER.

 

3

--------------------------------------------------------------------------------


 


1.29                           “SPONSOR” MEANS THE AES CORPORATION, A DELAWARE
CORPORATION, OR ANY SUCCESSOR THERETO.

 


1.30                           “TERMINATION OF EMPLOYMENT” MEANS A SEPARATION
FROM SERVICE (AS DEFINED IN SECTION 409A(A)(2)(A)(I) OF THE CODE) FROM THE
SPONSOR AND ALL OF ITS CONTROLLED GROUP MEMBERS WITHIN THE MEANING OF
SECTION 409A.  FOR PURPOSES HEREOF, THE DETERMINATION OF CONTROLLED GROUP
MEMBERS SHALL BE MADE PURSUANT TO THE PROVISIONS OF SECTION 414(B) AND 414(C) OF
THE CODE; PROVIDED THAT THE LANGUAGE “AT LEAST 50 PERCENT” SHALL BE USED INSTEAD
OF “AT LEAST 80 PERCENT” IN EACH PLACE IT APPEARS IN SECTION 1563(A)(1),(2) AND
(3) OF THE CODE AND TREAS. REG. § 1.414(C)-2; PROVIDED, FURTHER, WHERE
LEGITIMATE BUSINESS REASONS EXIST (WITHIN THE MEANING OF TREAS. REG. §
1.409A-1(H)(3)), THE LANGUAGE “AT LEAST 20 PERCENT” SHALL BE USED INSTEAD OF “AT
LEAST 80 PERCENT” IN EACH PLACE IT APPEARS.  WHETHER A PARTICIPANT HAS A
SEPARATION FROM SERVICE WILL BE DETERMINED BASED ON ALL OF THE FACTS AND
CIRCUMSTANCES AND IN ACCORDANCE WITH THE GUIDANCE ISSUED UNDER SECTION 409A. FOR
THIS PURPOSE, A PARTICIPANT WILL BE PRESUMED TO HAVE EXPERIENCED A SEPARATION
FROM SERVICE WHEN THE LEVEL OF BONA FIDE SERVICES PERFORMED PERMANENTLY
DECREASES TO A LEVEL LESS THAN TWENTY PERCENT (20%) OF THE AVERAGE LEVEL OF BONA
FIDE SERVICES PERFORMED DURING THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTH
PERIOD OR SUCH OTHER APPLICABLE PERIOD AS PROVIDED BY SECTION 409A..

 


1.31                           “UNFORESEEABLE EMERGENCY” MEANS A SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF
THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, A BENEFICIARY, OR A DEPENDENT (AS
DETERMINED UNDER SECTION 152(A) OF THE CODE, WITHOUT REGARD TO
SECTION 152(B)(1), (B)(2) AND (D)(1)(B)) OF THE PARTICIPANT; THE NEED TO PAY FOR
THE FUNERAL EXPENSES OF A SPOUSE, BENEFICIARY OR DEPENDENT (AS DEFINED ABOVE);
LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY; OR OTHER SIMILAR
EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS
BEYOND THE CONTROL OF THE PARTICIPANT..


 


ARTICLE 2 - ELIGIBILITY AND PARTICIPATION


 


2.1                                 COMMENCEMENT OF PARTICIPATION


 

An Eligible Employee shall become a Participant as of the date he is designated
as an Eligible Employee by the Committee.  An Eligible Employee’s participation
in the Plan shall be effective upon notification to the Eligible Employee by the
Committee of eligibility to participate in the Plan. A Participant may
contribute a Deferral Amount by completing a Deferral Agreement in accordance
with the procedures set forth by the Committee.  The Deferral Agreement shall
set forth the whole percentage of a Participant’s Base Salary or Annual Bonus
that shall be deferred for the applicable Plan Year or portion thereof, subject
to such limits as the Committee may establish.  A Participant’s Deferral
Agreement for a Plan Year shall continue in effect from Plan Year to Plan Year
unless the Participant completes a new Deferral Agreement (or cancels his
Deferral Agreement) in a timely manner in accordance with the procedures set
forth by the Committee.

 

4

--------------------------------------------------------------------------------


 

2.2                                 Time Limitation for Deferral Agreement

 

A Deferral Agreement shall be effective to defer a Participant’s Base Salary and
Annual Bonus only if it is received by the Committee by December 31 of the
calendar year before the calendar year in which the Participant’s services
relating to the Base Salary and Annual Bonus are to be performed (or at such
other earlier times as may be established by the Committee) or continues in
effect from the prior Plan Year as described in Section 2.1.  Notwithstanding
the provisions of the preceding sentence, if permitted by the Committee, a
Deferral Agreement with respect to a Participant’s Annual Bonus shall be given
effect if made by June 30 of the Plan Year for which the Annual Bonus is to be
paid, provided that the Committee determines that the Annual Bonus satisfies the
requirements for “performance-based compensation” within the meaning of section
409A(a)(4)(B)(iii) of the Code.  In addition, if a Participant is newly eligible
to participate in the Plan in accordance with section 409A(a)(4)(B)(ii) of the
Code, the Participant may enter into a Deferral Agreement within 30 days of
eligibility, provided that such Deferral Agreement may apply only to Base Salary
and Annual Bonus paid for services performed by the Participant after the date
of such Deferral Agreement.  Accordingly, if a Deferral Agreement is made in the
first-year of eligibility but after the beginning of the specified performance
period (e.g., annual bonus compensation), the Deferral Agreement shall only
apply to the total amount of such Compensation multiplied by the ratio of
(i) the number of days remaining in the performance period after the election to
(ii) the total number of days in the performance period.

 


2.3                                 TERMINATION OF PARTICIPATION


 

Once an Eligible Employee becomes a Participant as set forth in Section 2.1, he
shall remain a Participant until the earliest of: (i) the date of his
Termination of Employment or the date he ceases to be an Eligible Employee, or
(ii) the date the Committee determines that he shall no longer participate in
the Plan.  A Former Participant shall nevertheless be entitled to receive the
Balance of his Deferral Account, if any, in accordance with the Plan.

 


ARTICLE 3 - ACCOUNTS


 


3.1                                 EFFECT OF DEFERRAL AGREEMENT


 

Commencing with the effective date of a Participant’s Deferral Agreement, the
Participant’s Base Salary shall be reduced by the Deferral Amount specified in
the Deferral Agreement on a ratable basis over the Plan Year or remainder
thereof, and a corresponding amount shall be credited to the Participant’s
Deferral Account as soon as practicable after the date of each such reduction. 
Similarly, the Participant’s Annual Bonus shall be reduced by the applicable
Deferral Amount specified in the Deferral Agreement for the Plan Year, and a
corresponding amount shall be credited to the Participant’s Deferral Account as
soon as practicable after the date of such reduction.  Notwithstanding the
foregoing, a Deferral Agreement shall automatically terminate if a Participant
suffers a disability, receives a distribution on account of Unforeseeable
Emergency or dies. For purposes of this Section, a disability refers to any
medically determinable physical or mental impairment resulting in the
Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months.

 

5

--------------------------------------------------------------------------------


 

3.2                                 Company Matching Contributions

 

An Employer shall make a Company Matching Contribution for each Participant who
has a Deferral Amount for each Plan Year.  The amount of the Company Matching
Contribution shall be equal to 100% of the Participant’s Deferral Amount for the
Plan Year up to a maximum of 5.0% of such Participant’s Compensation for the
Plan Year.  The Company Matching Contribution shall be credited to the
Participant’s Deferral Account not later than the last day of the applicable
Plan Year.

 


3.3                                 PROFIT-SHARING CONTRIBUTIONS


 

An Employer may make a Profit-Sharing Contribution for each Participant for each
Plan Year beginning on or after the Effective Date during which such Employee
was a Participant.  The Participating Employer shall determine the amount of the
Profit-Sharing Contribution in its discretion, and the Profit-Sharing
Contribution shall be credited to the Participant’s Deferral Account not later
than the last day of the applicable Plan Year.  The Profit-Sharing Contribution
shall be a specified percentage of the Base Salary of the Participant.  The
Participant’s Annual Bonus shall not be considered in the calculation of the
Profit-Sharing Contribution.

 


3.4                                 EARNINGS CREDITS


 

For Plan Years prior to January 1, 2009, a Participant’s Deferral Account shall
be credited at the end of each business day following its establishment and
prior to full distribution with the product of:  (i) the applicable Account
Earnings Rate, and (ii) the Balance of the Deferral Account as of the
immediately preceding business day (adjusted for any contributions or
distributions, if applicable).  For Plan Years beginning on or after January 1,
2009, a Participant’s Deferral Account shall be adjusted by an amount equal to
the amount that would have been earned (or lost) if the amounts deferred under
this Plan had been invested in hypothetical investments designated by the
Participant from time to time, based on a list of hypothetical investments
provided by the Committee from time to time (such hypothetical earnings or
losses shall be referred to as “Earnings”).  The Participant shall designate the
investments used to measure Earnings from the list of authorized investments
provided by the Committee by completing the appropriate form (or electronically
via the Plan’s website) or in such other manner as the Committee may designate
from time to time.  The Participant may change such designations at such times
as are permitted by the Committee, provided that the Participant shall be
entitled to change such designations at least quarterly.  Earnings shall be
credited to the Participant’s Deferral Account at least annually (or more
frequently at the discretion of the Committee).  Earnings shall be credited to
Deferral Account until all payments with respect to such account have been made
under this Plan.  None of the Sponsor, its Affiliates nor the Committee shall
act as a guarantor, or be liable or otherwise responsible for the investment
performance of the designated investments (including any losses sustained by a
Participant) with respect to a Participant’s Deferral Account.

 


ARTICLE 4 - DISTRIBUTION


 


4.1                                 AVAILABLE FORMS OF DISTRIBUTION


 

The only form of distribution available is a single lump sum payment.

 

6

--------------------------------------------------------------------------------

 

4.2                                 Distribution of Deferral Account Balance

 

Subject to Section 4.3 and Section 4.4, a Participant’s Deferral Account Balance
shall be distributed upon the date of the Participant’s Termination of
Employment.  Notwithstanding the foregoing or any Plan provision to the
contrary, distributions to Key Employees upon Termination of Employment for any
reason (other than death) may not be made before the date that is 6-months after
the date of Termination of Employment.  Any payment otherwise due prior to the
6-month anniversary of the Participant’s date of Termination of Employment will
be accumulated and paid on the first business day of the seventh month following
the date of Termination of Employment (or, if earlier, the date of death of the
Participant).

 


4.3                                 UNFORESEEABLE EMERGENCY DISTRIBUTION


 

Notwithstanding Section 4.2, in the event a Participant incurs an Unforeseeable
Emergency, the Plan shall distribute the portion of the Participant’s Deferral
Account Balance necessary to satisfy the Unforeseeable Emergency, including any
taxes that are required to be paid as a result of the distribution, after taking
into account the extent to which any emergency may be relieved by insurance or
otherwise, as determined in accordance with section 409A(a)(2)(B)(ii) of the
Code.

 


4.4                                 DEATH OR DISABILITY


 

Notwithstanding Section 4.2, in the event of a Participant’s Disability or
death, the Participant’s entire Deferral Account Balance shall be distributed to
the Participant or the Participant’s Beneficiary in the form of a lump sum upon
the date of such event.

 


4.5                                 PAYMENT DATE


 

For purposes of Section 409A and the Plan a payment shall be treated as made on
the scheduled payment date if such payment is made at such date or a later date
in the same calendar year or, if later, by the 15th day of the third calendar
month following the scheduled payment date. A Participant shall have no right to
designate the date of any payment under the Plan.

 


ARTICLE 5 - BENEFICIARY DESIGNATION

 


5.1                                 DESIGNATION OF BENEFICIARY AND CHANGE OF
DESIGNATION

 

A Participant shall have the right, at any time, to designate any person or
persons as the Participant’s Beneficiary or Beneficiaries (both primary as well
as secondary) to whom any vested but unpaid benefits under this Plan shall be
paid in the event of the Participant’s death.  Each Beneficiary designation
shall be made on the Beneficiary Designation Form approved by the Committee, and
will be effective only when filed with the Committee during the Participant’s
lifetime.  Any Beneficiary designation may be changed by the Participant without
the consent of any designated Beneficiary by the filing of a new Beneficiary
Designation Form with the Committee.  The filing of a new Beneficiary
Designation Form will cancel all Beneficiary designations previously filed.

 

 

7

--------------------------------------------------------------------------------


 


5.2                                 ABSENCE OF DESIGNATION

 

In the absence of an effective Beneficiary Designation, or if all designated
Beneficiaries predecease a Participant or die prior to complete distribution of
the Participant’s benefits, then the Participant’s designated Beneficiary shall
be deemed to be the Participant’s estate.

 


5.3                                 PAYMENT TO BENEFICIARY


 

The payment to a Beneficiary or a deemed Beneficiary shall completely discharge
the Sponsor’s obligations under this Plan.

 


ARTICLE 6 - ADMINISTRATION


 


6.1                                 DUTIES AND POWERS OF THE COMMITTEE


 

The Plan shall be administered by the Committee.  The Committee shall establish
such rules and procedures as it deems appropriate for the administration of the
Plan.  The Committee shall have the full power, discretion and authority to
interpret, construe and administer the terms of the Plan, and determine benefits
payable hereunder and all decisions made by the Committee shall be final and
binding, including decisions resolving questions of fact.  The Committee may
employ legal counsel, consultants, actuaries, and others as it deems desirable
in the administration of the Plan.  Actions of the Committee shall be authorized
by majority vote of the participating members and shall only be valid if
recorded in writing in the minutes or resolutions of Committee meetings (which
need not be held in person).

 


6.2                                 CLAIMS FOR BENEFITS


 

A Claimant may bring a claim for benefits under this Plan by filing a written
application for benefits with the Committee.  The Committee shall review such
claim and shall decide such claim within a reasonable time. The Committee shall,
no later than 90 days after the receipt of a claim (plus an additional period of
90 days if required for processing, provided that notice of the extension of
time is given to the claimant within the first 90-day period), either allow or
deny the claim in writing.  If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.

 

A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include: the
specific reasons for the denial; specific reference to pertinent Plan provisions
on which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and an explanation of the
claim review procedure and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim.  If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA.  If such an appeal is so
filed within such 60-day period, the Sponsor (or its delegate) shall conduct a
full and fair review of such claim.  During such review,

 

8

--------------------------------------------------------------------------------


 

the claimant (or the claimant’s authorized representative) shall be given the
opportunity to review all documents that are pertinent to his claim and to
submit issues and comments in writing.

 

The Sponsor shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension).  Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons.  If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.  If a claimant’s claim for benefits is denied in whole or in part, the
claimant may file suit in a state or federal court. Notwithstanding the
aforementioned, before the claimant may file suit in a state or federal court,
the claimant must exhaust the Plan’s administrative claims procedure set forth
in this Article VI.  If any such state or federal judicial or administrative
proceeding is undertaken, the evidence presented will be strictly limited to the
evidence timely presented to the Sponsor.  In addition, any such state or
federal judicial or administrative proceeding must be filed within six
(6) months after the Sponsor’s final decision. In addition, any such state or
federal judicial or administrative proceeding relating to this Plan shall only
be brought in the Circuit Court for Arlington County, Virginia or in the United
States District Court for the Eastern District of Virginia, Alexandria
Division.  If any such action or proceeding is brought in any other location,
then the filing party expressly consents to the transfer of such action to the
Circuit Court for Arlington County, Virginia or the United States District Court
for the Eastern District of Virginia, Alexandria Division.  Nothing in this
clause shall be deemed to prevent any party from removing an action or
proceeding to enforce or interpret this Plan from the Circuit Court for
Arlington County, Virginia to the United States District Court for the Eastern
District of Virginia, Alexandria Division.

 


ARTICLE 7 - MISCELLANEOUS

 


7.1                                 NO CONTRACT OF EMPLOYMENT

 

This Plan is not intended to constitute a contract of employment, and the
Sponsor and any Affiliate retain the right to discharge or discipline any
Employee for any reason.

 


7.2                                 FUNDING

 

The amounts that may be payable under this Plan shall constitute general,
unsecured obligations of the Sponsor, payable solely out of the general assets
of the Sponsor, and no Participant shall have any rights to any specific assets
of the Sponsor.  Balances under this Plan represent mere promises to pay amounts
in the future.  In the event the Sponsor becomes subject to an insolvency or
bankruptcy proceeding, a Participant in the Plan shall only have the rights of a
general, unsecured creditor of the Sponsor for any Balances due under the Plan.

 

9

--------------------------------------------------------------------------------


 


7.3                                 LIABILITY OF SPONSOR

 

Subject to its obligation to pay Balances of Participants’ Accounts pursuant to
the terms of this Plan, neither the Sponsor nor anyone acting on behalf of the
Sponsor shall be liable for any act performed or the failure to perform any act
with regard to this Plan, except as otherwise required by law.

 


7.4                                 NOTICES


 

Each Participant or Beneficiary shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices.  Any
notice required or permitted to be given shall be deemed given if directed to
the person to whom addressed.

 


7.5                                 BINDING EFFECT


 

The terms of this Plan shall be binding on the Participants, their
Beneficiaries, and their legal representatives, and on the Sponsor and any
Affiliate, and their successors, assigns, and legal representatives.

 


7.6                                 NON-ALIENATION


 

None of the payments, benefits or rights of any Participant or Beneficiary shall
be subject to the claims of any creditor, and, in particular, to the fullest
extent permissible by law, all such payments, benefits and rights shall be free
from attachment, garnishment, trustee’s process or any other legal or equitable
process available to any creditor of such Participant or Beneficiary.

 


7.7                                 INCAPACITY


 

If the Committee determines that a Participant or Beneficiary is incompetent by
reason of legal minority or physical or mental disability, the Committee shall
have the power to cause the payments becoming due to such person to be made to
another for the benefit of the minor or incompetent, without responsibility of
the Sponsor or the Committee to see to the application of such payment. 
Payments made in accordance with the application of such power shall operate as
a complete discharge of all obligations of the Sponsor and the Committee to the
extent of such payment.

 


7.8                                 AMENDMENT OR TERMINATION


 

This Plan may be amended or terminated, in whole or in part, at any time by
action of the Sponsor in writing.  No amendment or termination of the Plan shall
deprive any Participant of any portion of his Deferral Account Balance as of the
date of such amendment or termination.  Notwithstanding the foregoing or any
provision of the Plan to the contrary, the Sponsor may at any time (in its sole
discretion and without the consent of any Participant) modify, amend or
terminate any or all of the provisions of this Plan or take any other action to
the extent necessary to conform the provisions of the Plan with Section 409A
regardless of whether such modification, amendment or termination of this Plan
or other action shall adversely affect the rights of a Participant under the
Plan.  Termination of this Plan shall not be a distribution event under the Plan
unless otherwise permitted under Section 409A.

 

10

--------------------------------------------------------------------------------


 


7.9                                 OTHER PLANS

 

Nothing contained in this Plan shall preclude a Participant, to the extent he is
otherwise eligible, from participation in any group insurance, pension, savings,
or other employee benefit plans or programs which the Sponsor or an Affiliate in
its discretion may make available to its employees, but the Sponsor or the
Affiliate shall not be required to establish, maintain or continue any such plan
or program by reason of this Plan.  Any amounts payable under this Plan shall
not be deemed to be salary, bonus or other compensation paid to a Participant
for purposes of computing contributions to or benefits under any other employee
benefit plan or program, unless specifically required pursuant to such other
plan or program.

 


7.10                           INTEGRATED AGREEMENT


 

This Plan document represents the entire agreement between the Employer and the
Participants concerning the subject matter hereof.

 


7.11                           SEVERABILITY


 

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Plan shall be construed and enforced as if such provision had not been
included.

 


7.12                           CONSTRUCTION


 

The masculine gender includes the feminine, and the singular the plural, and
vice versa, unless the context clearly requires otherwise.  The headings and
captions contained herein are provided for convenience only, shall not be
considered part of the Plan, and shall not be employed in construction of the
Plan.

 


7.13                           CODE SECTION 409A COMPLIANCE


 

This Plan is intended to comply with the provisions of Section 409A and shall be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted or construed). 
With respect to payments subject to Section 409A: (i) it is intended that
distribution events authorized under the Plan qualify as permissible
distribution events for purposes of Section 409A; and (ii) the Sponsor reserve
the right to accelerate and/or defer any payment to the extent permitted and
consistent with Section 409A.  Notwithstanding any provision of this Plan to the
contrary, to the extent the timing of any benefit payment due under this Plan
was modified pursuant to the transition guidance provided by the Internal
Revenue Service concerning the time and form of payment, any such modification
shall only apply to amounts that would not otherwise be payable in 2008 and may
not cause an amount to be paid in 2008 that would not otherwise be paid in
2008.  To the extent any such payment cannot be made in 2008 under the
transition guidance, such payment will be made in January 2009.  Notwithstanding
any provision of the Plan to the contrary, in no event shall the Committee, the
Sponsor or an Affiliate (or their employees, officers, directors, members or
affiliates) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Section 409A.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, The AES
Corporation has caused its authorized officer to execute this amended and
restated document this 29 day of December 2008.

 

 

The AES CORPORATION

 

 

 

 

 

By:

/s/ Jay L. Kloosterboer

 

Jay L. Kloosterboer, Executive Vice President, Business Excellence

 

12

--------------------------------------------------------------------------------
